*419Memorandum Opinion
This is a petition for a writ of prohibition to contest the validity of an order of the superior court that a prisoner sentenced to more than one year of confinement serve his sentence at the Rockingham County House of Correction.
One Fidler entered a bargained guilty plea. The agreement with the county attorney recommended that a State prison sentence be served in the Rockingham County House of Correction. Fidler and the trial judge relied on that bargain and agreement by the county attorney. Fidler was sent to the prison for processing. His return to Rockingham County was opposed by the sheriff under RSA 623:4.
The trial court was entitled to assume that the county attorney knew the law and had cleared the matter with the sheriff. The court and Fidler were entitled to rely upon the agreement of the county attorney.
“Prohibition is an extraordinary remedy which, although within the discretion of this court, is used with caution and forebearance and only when the right to relief is clear.” State v. Superior Court, 116 N.H. 1, 2, 350 A.2d 626, 627 (1976). Under the circumstances of this case we decline to issue the writ.

Writ of prohibition denied.